DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-16 and 18-20 are allowed for amending the subject matter of claim 17 into independent claims 8 and 14.

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. With regard to claim 1, the applicants have amended the subject matter of claim 6 into claim 1, which was originally rejected in the Non-Final Office Action dated 09/22/2020. The applicants allege the disclosure of Novak (US 2014/0177540 A1) does not disclose “and the information on the first resource is received at a time point identical to a first time point when a grant for a scheduling request (SR) of the transmitting D2D terminal is transmitted from the base station or a time point after a lapse of predefined or preconfigured time from the first time point”. The examiner respectfully disagrees. The disclosure of Novak is directed to a method for resource scheduling in direct station to station communications, wherein the stations are configured with a direct communications resource by a base station, see e.g. fig.5a. par.[0043] recites, in part, “ IDS resource allocations signalled in the PDCCH/ePDCCH .
The specification of the instant application describes the “resource allocation message” as “a resource allocation and grant message”, which is used for notifying the terminals of PS or SPS resources they should use while participating in sidelink communications. The disclosure does not teach that the grant and allocation are different. Therefore, the examiner believes that the disclosure of Novak does in fact disclose, “and the information on the first resource is received at a time point identical to a first time point when a grant for a scheduling request (SR) of the transmitting D2D terminal is transmitted from the base station or a time point after a lapse of predefined or preconfigured time from the first time point”. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 4-6, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Novak et al. (US 2014/0177540 A1).
Regarding claim 1, Novak discloses a device-to-device (D2D) communication method performed by a receiving D2D terminal, the D2D communication method comprising: 
receiving D2D data from a transmitting D2D terminal (fig.5a and par.[0125] which recites, in part, Using the resources indicated by (510), UE1 transmits a data message to UE2 using the designated IDS-PUSCH/PDSCH resources (514)”); 
generating feedback information for the D2D data (par.[0124 – 0125] which discloses that the second UE which receives the data can transmit feedback. Therefore, the generation of the feedback is implicit to the disclosure); and 
It is possible for the UEs to conduct a UE-to-UE data session without continuous eNB involvement.”), and transmitting the feedback information to the transmitting D2D terminal through the first resource (par.[0036] which recites, in part, “In particular, the transmitting UE may receive the ACK/NACK response sent by the receiving UE(s) in an IDS resource”, fig.5a), 
wherein the information on the first resource is received without a separate process of transmitting an additional scheduling request (SR) to the base station (par.[0036] wherein the resources for data transmission and feedback are signaled at a single time, which allows for the UE’s to conduct a data session without continuous involvement from the base station, fig.5a-b wherein only a single scheduling request is transmitted to the base station from the mobile device), and
 wherein the information on the first resource is received at a time point identical to a first time point when a grant for a scheduling request (SR) of the transmitting D2D terminal is transmitted from the base station or a time point after a lapse of a predefined or preconfigured time from the first time point (fig.5a element 510, par.[0092] recites, in part, “The eNB sends an IDS-SPS-/IDS-PS-Config IE allocation for direct UE-to-UE communications.  This IE may be unicast to each UE of the IDS or, in some embodiments, multicast to the UEs.  In the case of the IDS-SPS allocation, the eNB activates the allocation for direct UL/DL UE-UE resources (IDS-PUSCH/PDSCH) using 

Regarding claim 4, Novak discloses wherein the information on the first resource is received from the base station through a physical downlink control channel (PDCCH) (par.[0043] which recites, in part, “IDS resource allocations signalled in the PDCCH/ePDCCH and configured with the IDS-RNTI may indicate grants for direct UE-to-UE transmissions”).
Regarding claims 5, Novak discloses wherein the feedback information is transmitted to the transmitting D2D terminal through a physical downlink control channel (PDCCH) or a dedicated physical downlink channel for sidelink feedback information (par.[0109] wherein the ACK/NACK is transmitted to the eNB first and then sent to the UE-1 over the PDCCH fig.5b and par.[0132]).

 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak as applied to the independent claims 1.
Regarding claims 2, the disclosure of Novak explicitly discloses wherein the D2D data is received from the transmitting D2D terminal, and the feedback information is transmitted to the transmitting D2D terminal through the first resource (fig.5a).
While the disclosure of Novak substantially discloses the claimed limitation, it does not explicitly disclose that the data is transmitted on the uplink resource and HARQ feedback transmitted on a downlink resource. 

It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods of Novak which teach using uplink/downlink resources for transmitting or receiving data during D2D to arrive at the subject matter of claim 2. The motivation/suggestion would have been to provide an ability for the UE’s to transmit data on resources allocated in a pool for D2D by a base station. 
Regarding claims 3, Novak discloses wherein transmission of the feedback information through the first resource is performed together with an uplink transmission to the base station or another D2D link transmission or reception operation of the receiving D2D terminal (par.[0127] which recites, in part, “In the above process, the UE2 sends feedback related to the IDS channel and IDS transmissions.  This feedback could 
IDS-RxCCH, while the eNB may also receive some or all of the feedback from UE2 
over the IDS-PUCCH”).


Allowable Subject Matter
Claims 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411